Case 5:20-cv-01052 Document 1-1 Filed 09/03/20 Page 1 of 3




                   EXHIBIT A
            Case 5:20-cv-01052 Document 1-1 Filed 09/03/20 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 CASEY FOX, NANCY FOX, and
 FOX LAKE RANCH LLC

                       Plaintiffs,                   Case No. __________.

               v.

 MEDINA LAKE TX PROPERTY
 ASSOCIATES, LLC; BNP PARIBAS;
 and FIRST AMERICAN COMMERCIAL
 PROPERTY GROUP-AUSTIN, LLC

                       Defendants.



   INDEX OF DOCUMENTS FILED WITH BNP PARIBAS’ NOTICE OF REMOVAL

       In accordance with 28 U.S.C. § 1446(a), Defendant BNP Paribas submits this Index of

Documents Filed with BNP Paribas’ Notice of Removal, identifying the following documents

being filed with its Notice of Removal:


       Exhibit A: Index of documents filed with Defendant BNP Paribas’ Notice of Removal,
                  and copies of each document filed in the State Court Action:

                    Exhibit A-1: Plaintiff’s Original Petition (August 5, 2020)

                    Exhibit A-2: Bandera County Civil Docket Sheet (August 5, 2020)

                    Exhibit A-3: Requests for Issuance (August 6, 2020)

                    Exhibit A-4: Issuance of Citations (August 7, 2020)

                    Exhibit A-5: Letter Recalling Citation for BNP Paribas (August 14, 2020)

                    Exhibit A-6: Request for Issuance – BNP Paribas (August 14, 2020)

                    Exhibit A-7: Issuance of Citation – BNP Paribas (August 17, 2020)
    Case 5:20-cv-01052 Document 1-1 Filed 09/03/20 Page 3 of 3




            Exhibit A-8: Citation Returned Served – Medina Lake TX Property
                         Associates, LLC (August 26, 2020)

            Exhibit A-9: Citation Returned Served – First American Property Group -
                         Austin, LLC (August 26, 2020)

            Exhibit A-10: Defendant BNP Paribas’ Original Answer (September 3,
                          2020)

Exhibit B: A copy of the Docket Sheet in the State Court Action (printed on September
           3, 2020)

Exhibit C: Fed. R. Civ. P. 7.1 Disclosure Statement for Defendant BNP Paribas

Exhibit D: JS 44 Civil Cover Sheet

Exhibit E: Supplement to JS 44 Civil Cover Sheet for Cases Removed from State
           District Court

Exhibit F: State of Delaware Certificate of Cancellation – Medina Lake TX Property
           Associates, LLC (February 18, 2019)

Exhibit G: State of Texas Certificate of Termination – First American Property Group -
           Austin, LLC (July 28, 2010)




                                       2
